Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-11, 13, 18-19, 24-26, 31-35, 37-41 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0289293) in view of You et al. (US 2015/0373694).

Regarding claim 3, Zhang in view of You discloses the method of claim 33, wherein the first operator is associated with a first priority and the second operator is associated with a second priority (Zhang, paragraph [0126]-[0127], PLMN_A has priority for even numbered LBT frames and PLMN_B has priority for odd numbered LBT frames).  

Regarding claim 4, Zhang in view of You discloses the method of claim 3, wherein the first priority is greater than the second priority within the one or more first transmission opportunities having the guarantee interval for the first operator (Zhang, paragraph [0126]-[0127], PLMN_A has priority for even numbered LBT frames and PLMN_B has priority for odd numbered LBT frames).  

Regarding claim 5, Zhang in view of You discloses the method of claim 3, wherein the second priority is greater than the first priority within the one or more second transmission opportunities having the guarantee interval for the second operator (Zhang, paragraph [0126]-[0127], PLMN_A has priority for even numbered LBT frames and PLMN_B has priority for odd numbered LBT frames).  

Regarding claim 6, Zhang in view of You discloses the method of claim 3, wherein the one or more second transmission opportunities defines an opportunistic interval for at least the first operator (Zhang, paragraph [0121], when no other operator has a node with emergency data to transmit, the first node may set its CCA so that it is given priority; paragraph [0139], 
wherein the opportunistic interval for at least the first operator allows medium access for at least the first operator on any one of the one or more second transmission opportunities not used by the second operator (Zhang, paragraph [0121], when no other operator has a node with emergency data to transmit, the first node may set its CCA so that it is given priority; paragraph [0139], operator successfully performs CCA at a default [non-emergency] CCA opportunity for an LBT frame where resources are allocated for emergency data by other operators).  AF: 030284.14020Qualcomm Ref. No. 170146 24

Regarding claim 7, Zhang in view of You discloses the method of claim 6, wherein the opportunistic interval of the one or more first and second transmission opportunities allows medium access for a third operator having a priority level lower than the first priority or the second priority (Zhang, paragraph [0139], operator successfully performs CCA at a default [non-emergency] CCA opportunity for an LBT frame where resources are allocated for emergency data by other operators).  

Regarding claim 8, Zhang in view of You discloses the method of claim 33, further comprising receiving, during the downlink allocation of the first acquisition interval at least one of a downlink discovery reference signal (DRS) system information, or a downlink discovery signal, and wherein transmitting the one or more uplink signals during the uplink allocation of the first acquisition interval further comprises transmitting at least one of an uplink random access channel signal, system critical information, or an uplink discovery signal (Zhang, 

Regarding claim 9, Zhang in view of You discloses the method of claim 33, wherein the first acquisition interval is adjacent to and followed by the one or more first transmission opportunities and the second acquisition interval is subsequent to the one or more first transmission opportunities and adjacent to and followed by the one or more second transmission opportunities (Zhang, Fig. 7, LBT frame 705 adjacent to CET period 710, LBT frame 725 adjacent to CET 730).  

Regarding claim 10, Zhang in view of You discloses the method of claim 33, wherein the first acquisition interval is adjacent to the second acquisition interval and followed by the one or more first transmission opportunities and the one or more second transmission opportunities (Zhang, Fig. 6, adjacent CET frames 605).  

Regarding claim 11, Zhang in view of You discloses the method of claim 10, wherein the first acquisition interval and the second acquisition interval each include at least one of a downlink clear channel assessment (CCA) exempt transmission (DL-CET) or an uplink CET (UL-CET) (Zhang, Fig. 6, CCA-Exempt Transmission (CET) 605 for operator 1; Fig. 7, CET 710 for 

Regarding claim 13, Zhang in view of You discloses the method of claim 34, wherein transmitting the one or more uplink signals comprises transmitting according to the duration of the one or more first transmission opportunities (Zhang, Figs. 6, 7; paragraph [0011], signal may include an indication of a maximum time span; paragraph [0087], duration of gating interval [LBT frame] may be a sub-multiple of an LTE frame; paragraph [0097], LBT frame may be 10 or 5 or 2  milliseconds; paragraph [0107], configuration transmitted as part of an ePBCH or PDSCH; paragraph [0120], base station adjusts [the timing of] the CCA opportunity of a node).  AF: 030284.14020Qualcomm Ref. No. 170146 25 

Claims 18-19 are rejected under substantially the same rationale as claims 6 and 8, respectively. AF: 030284.14020Qualcomm Ref. No. 170146

Claims 24-26 are rejected under substantially the same rationale as claims 3, 9 and 10, respectively.  Zhang additionally discloses a memory; and a processor coupled to the memory (Zhang, paragraph [0022], processor and memory).

Regarding claim 31, Zhang in view of You discloses the method of claim 33, wherein each of the one or more first transmission opportunities and the one or more second transmission opportunities include one or more nonoverlapping subframes (Zhang, paragraph 

Claim 32 is rejected under substantially the same rationale as claim 31.

Regarding claim 33, Zhang discloses a method of wireless communications  at a user equipment (UE) associated with a first operator (Zhang, paragraph [0006], wireless communication system may include user equipments; paragraph [0066], UE with service subscriptions with the network provider; paragraph [0121], CCA opportunities of the first node of the first operator may be a function of other operators that have nodes with emergency data to transmit), comprising: 
receiving configuration information associated with a frame structure of a frame from a network entity (Zhang, Fig. 23; paragraph [0063], base station controller [central entity]  in the core network controls the communication between the base stations and UEs; paragraph [0087], duration of gating interval [LBT frame] may be a sub-multiple of an LTE frame; paragraph [0097], LBT frame may be 10 or 5 or 2  milliseconds; paragraph [0104], allocation of LBT frame; paragraph [0107], configuration transmitted as part of an ePBCH or PDSCH); 
wherein the frame structure of the frame includes: 
a first acquisition interval authorized for use only by the first operator, wherein the first acquisition interval includes at least one of a downlink allocation or an uplink allocation (Zhang, Fig. 6, CCA-Exempt Transmission (CET) 605 for operator 1; Fig. 7, CET 710 for operator 1; paragraph [0103], CET 605 for operator 1 applicable to a downlink 
one or more first transmission opportunities, located subsequent to the first acquisition interval, and defining a guarantee interval for the first operator and an opportunistic interval for other operators, wherein the guarantee interval for the first operator prioritizes medium access without contention to the first operator, wherein the opportunistic interval for the other operators allows medium access for one of the other operators on any one of the one or more first transmission opportunities not used by the first operator (Zhang, Fig. 6, LBT portions subsequent to CETs; Fig. 7, LBT portions subsequent to CETs; paragraph [0104], allocation of LBT frame; paragraph [0124]-[0127], PLMN_A has priority for even numbered LBT frames and PLMN_B has priority for odd numbered LBT frames; paragraphs [0128]-[0129], no CCA is performed by the node yielding priority); 
a second acquisition interval authorized for use only by a second operator different from the first operator (Zhang, Fig. 6, CCA-Exempt Transmission (CET) 605 for operator 2; Fig. 7, CET 730 for operator 2; paragraph [0103], CET 605 for operator 2; paragraph [0104]-[0105], CET 730 for operator 2); and 
one or more second transmission opportunities, located subsequent to the second acquisition interval, and defining a guarantee interval for the second operator (Zhang, Fig. 6, LBT portions subsequent to CETs; Fig. 7, LBT portions subsequent to CETs; paragraph [0104], allocation of LBT frame; paragraph [0124]-[0127], PLMN_A has 
wherein the first acquisition interval and the second acquisition interval are non- overlapping with each other, and are non-overlapping with the one or more first transmission opportunities and the one or more second transmission opportunities within the frame (Zhang, Fig. 6, LBT portions subsequent to CETs; Fig. 7, LBT portions subsequent to CETs; paragraph [0104], allocation of LBT frame; paragraph [0124]-[0127], PLMN_A has priority for even numbered LBT frames and PLMN_B has priority for odd numbered LBT frames; paragraphs [0128]-[0129], no CCA is performed by the node yielding priority); 
receiving, during the downlink allocation of the first acquisition interval, a physical broadcast channel (PBCH) indicating an offset relative to a boundary of the frame (Zhang, paragraph [0085], boundaries offset from the frame boundaries; paragraph [0107], configuration transmitted as part of an ePBCH or PDSCH);5 and 
transmitting one or more uplink signals within the frame during at least one of the uplink allocation in the first acquisition interval authorized for use only by the first operator or the one or more first transmission opportunities having the guarantee interval for the first operator (Zhang, paragraph [0096], upon successfully contending for access, a transmitting apparatus may use the frequency band to transmit; paragraph [0121], node is given priority for transmitting emergency data).  


It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to transmitting a DMRS adjacent to the at least one frame for decoding the PBCH in Zhang.  The motivation would have been to be able to decode the PBCH. 

Regarding claim 34, Zhang in view of You discloses the method of claim 33, further comprising receiving, from the network entity, an indication of a duration of at least one of the one or more first transmission opportunities or the one or more second transmission opportunities within the frame (Zhang, Figs. 6, 7; paragraph [0011], signal may include an indication of a maximum time span; paragraph [0087], duration of gating interval [LBT frame] may be a sub-multiple of an LTE frame; paragraph [0097], LBT frame may be 10 or 5 or 2  milliseconds; paragraph [0107], configuration transmitted as part of an ePBCH or PDSCH; paragraph [0120], base station adjusts [the timing of] the CCA opportunity of a node).  

Regarding claim 35, Zhang in view of You discloses the method of claim 33, wherein transmitting the one or more uplink signals within the frame further comprises transmitting only during at least one of the uplink allocation,   Reply to Office Action of September 2, 2020the one or more first transmission opportunities, or the one or more second transmission opportunities when not used by the 

Regarding claim 37, Zhang discloses a method of wireless communications at a network entity associated with a first operator (Zhang, paragraph [0006], wireless communication system may include base stations; paragraph [0066], UE with service subscriptions with the network provider; paragraph [0121], CCA opportunities of the first node of the first operator may be a function of other operators that have nodes with emergency data to transmit), comprising: 
determining configuration information associated with a frame structure of a frame (Zhang, Figs. 4A, 4B, 5, 6, 23; paragraph [0063], base station controller [central entity]  in the core network controls the communication between the base stations and UEs; paragraph [0087], duration of gating interval [LBT frame] may be a sub-multiple of an LTE frame; paragraph [0097], LBT frame may be 10 or 5 or 2  milliseconds; paragraph [0104], allocation of LBT frame; paragraph [0107], configuration transmitted as part of an ePBCH or PDSCH; paragraph [0120], operator (PLMN) adjusts the priority of access; paragraph [0121], CCA opportunities of the first node of the first operator may be a function of other operators that have nodes with emergency data to transmit; node of the first operator receives from a second node of another operator, an indication that the second node has emergency data to transmit); 
wherein the frame structure of the frame includes: 

one or more first transmission opportunities, located subsequent to the first acquisition interval, and defining a guarantee interval for the first operator and an opportunistic interval for other operators, wherein the guarantee interval for the first operator prioritizes medium access without contention to the first operator, wherein the opportunistic interval for the other operators allows medium access for one of the other operators on any one of the one or more first transmission opportunities not used by the first operator (Zhang, Fig. 6, LBT portions subsequent to CETs; Fig. 7, LBT portions subsequent to CETs; paragraph [0104], allocation of LBT frame; paragraph [0124]-[0127], PLMN_A has priority for even numbered LBT frames and PLMN_B has priority for odd numbered LBT frames; paragraphs [0128]-[0129], no CCA is performed by the node yielding priority); 
a second acquisition interval authorized for use only by a second operator different from the first operator (Zhang, Fig. 6, CCA-Exempt Transmission (CET) 605 for operator 2; Fig. 7, CET 730 for operator 2; paragraph [0103], CET 605 for operator 2; paragraph [0104]-[0105], CET 730 for operator 2); and 

wherein the first acquisition interval and the second acquisition interval are non- overlapping with each other, and are non-overlapping with the one or more first transmission opportunities and the one or more second transmission opportunities within the frame (Zhang, Fig. 6, LBT portions subsequent to CETs; Fig. 7, LBT portions subsequent to CETs; paragraph [0104], allocation of LBT frame; paragraph [0124]-[0127], PLMN_A has priority for even numbered LBT frames and PLMN_B has priority for odd numbered LBT frames; paragraphs [0128]-[0129], no CCA is performed by the node yielding priority); 
transmitting the configuration information (Zhang, Figs. 4A, 4B, 5, 6, 23; paragraph [0063], base station controller [central entity]  in the core network controls the communication between the base stations and UEs; paragraph [0104], allocation of LBT frame; paragraph [0107], configuration transmitted as part of an ePBCH or PDSCH; paragraph [0120], operator (PLMN) adjusts the priority of access) of at least one of the first acquisition interval or the second acquisition interval, a physical broadcast channel (PBCH) indicating an offset relative to a boundary of the frame (Zhang, paragraph [0085], boundaries offset from the frame boundaries; paragraph [0107], configuration transmitted as part of an ePBCH or PDSCH);   AFDOCS/237866531Application No.: 15/488,018 and


Zhang does not explicitly disclose, but You discloses further comprising transmitting a demodulation reference signal (DMRS) for decoding a physical broadcast channel (PBCH) (You, paragraph [0148], DMRS used to decode PBCH).   It would have been an obvious design choice, by a person of ordinary skill in the art at the time of the invention, that the DMRS is adjacent to the frame, in order to quickly decode and use the information about the frame in the PBCH.
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to transmitting a DMRS adjacent to the at least one frame for decoding the PBCH in Zhang.  The motivation would have been to be able to decode the PBCH.

Regarding claim 38, Zhang in view of You discloses the method of claim 37, wherein the configuration information comprises a duration of at least one of the one or more first transmission opportunities or the one or more second transmission opportunities within the frame; and wherein transmitting the configuration information includes transmitting an indication of the duration of at least one of the one or more first transmission opportunities or the one or more second transmission opportunities within the frame (Zhang, Figs. 6, 7; 

Claims 39 and 43 are rejected under substantially the same rationale as claims 33 and 37, respectively.  Zhang additionally discloses a memory; and a processor coupled to the memory (Zhang, paragraph [0022], processor and memory).

Claims 40-41 and 44 are rejected under substantially the same rationale as claims 34-35 and 38, respectively.  

Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because Zhang allegedly does not disclose that the physical broadcast channel (PBCH) indicates an offset relative to a boundary of the frame.  This is incorrect.  Zhang discloses, in paragraph [0085], a configuration having boundaries offset from the frame boundaries.  Zhang further discloses, in paragraph [0107], that configuration information is transmitted as part of an ePBCH.  
Applicant asserts that the claims are patentable because Zhang in view of You allegedly does not disclose that the demodulation reference signal (DMRS) is adjacent to the frame.  .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466